DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koide US 20170077903 in view of Katsube US 20120194265.
As to claims 1, 12, Koide teaches a receiver comprising: a current output unit configured to generate and output, from a voltage signal, a current signal including a predetermined offset current in a low-frequency component between a high-frequency component having a frequency higher than a predetermined frequency and the low-frequency component having a frequency lower than the predetermined frequency (see fig. 6, 250, paragraphs 0067-0070); a demodulation unit configured to demodulate the high- frequency component (see fig. 1, 127, paragraph 0018); and a filter circuit configured to cause, in the current signal, the high-frequency component to pass from the current output unit to the demodulation unit (see fig. 1, 1, paragraph 0018). Koide fails to teach in the current signal, the low-frequency component to flow from the current output unit to a predetermined reference potential point. Katsube teaches in the current signal, the low-frequency component to flow from the current output unit to a predetermined reference potential point (see claims 4, 14; wherein the low-pass filter substantially DC-responds to the adjustment input signal, and the Q-factor calibration circuit can cancel off a fluctuation in a direct-current gain of the low-pass filter by a voltage change in the adjustment input signal so that the voltage of a DC-response output signal generated at the output terminal of the low-pass filter matches a predetermined reference level). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Katsube into .
Allowable Subject Matter
2.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the applied reference fails to teach wherein the filter circuit causes the low-frequency component to flow via an impedance component having a smaller value as the frequency of the current signal is lower.
As to claim 6, the applied reference fails to teach wherein the current signal is a differential signal including a positive side signal and a negative side signal, and the filter circuit includes a positive side filter circuit causing, in the positive side signal, the high-frequency component to pass from the current output unit to the demodulation unit, and a negative side filter circuit causing, in the negative side signal, the high-frequency component to pass from the current output unit to the demodulation unit.
As to claim 7, the applied reference fails to teach wherein the demodulation unit includes a mixing unit configured to mix the high-frequency component with a predetermined local signal and output a mixed signal, and a current voltage conversion unit configured to perform current voltage conversion for the mixed signal and output a voltage signal.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NHAN T LE/Primary Examiner, Art Unit 2649